The Chancellor.
On the bill and answer there can be little doubt that the partnership will be dissolved. Both parties ask a dissolution; and the circumstances seem to require it.
The injunction, so far as it restrains the defendants from receiving and collecting the debts due or to grow due to the partnership, was proper ; and the appointment of a receiver for the purpose of collecting such debts and taking charge of any remaining property of the firm which he could get possession of was proper. The bill charges, and the answer admits, that the complainant was excluded from the premises. This is a prominent ground for such injunction and the appointment of a receiver. 1 Swanst. 481; 1 Turn, and Russ 496. I do not see that either branch of the motion can prevail.
What the receiver should do in this case under the charges in the bill and the statements in the answer is another question. The bill and the prayer of it extends to the restraining the defendants from receiving and collecting the debts that may accrue out of the business transactions appertaining to the premises since the 22d of February, 1849, the day on which the alleged salo and transfer of the partnership property by Richard C. Harris to William D. Harris was made; and that proper directions may be given to the receiver for the conduct and management of the business in future, for the sole use and benefit of the complainant, until he shall be restored to his original, individual and separate estate and interest in the premises under the lease mentioned in the bill, and he be enabled by the decree of this court to resume the business in his own name and to his own use and benefit.
Whether the complainant is right in his claim that the lease was made to him individually and must be so considered in this court is a question to be settled, not on this motion, which is a motion by the defendants to dissolve the injunction and vacate the order appointing a receiver, but on the final hearing. And *622this question has not been affected by the order for injunction and receiver.
There is no application now before the court for directions to the receiver to proceed in the conduct and management of the business to the end contemplated by the complainant in his bill. The court, therefore, could not now act in reference to the right claimed by the complainant that the lease is his individually. And, again, if the lease belongs to him individually, and he has been excluded from the premises, he has an immediate remedy at law.
If, as claimed by the answer, the lease is to be considered as made to the partnership, it is not probable that an application by the complainant for instructions' to the receiver to proceed with the business until the determination of the cause would be successful. The object of the court in appointing a receiver on a bill for the dissolution of a partnership is the care of the partnership property until the cause shall be decided, not the conducting of the business of the partnership. It is the court itself, that, by its officer, the receiver, has the care of the partnership property, and that, not in behalf of the complainant or defendant only, but of all the parties. As a general rule, the court will not order the business to be continued by the receiver.
In either view of this question as to the lease, no action of the court as to the possession of this mill &c. can now be had; for the reasons before given. And, further, this court could not properly change the possession — turn a third party out and put its officer the receiver into possession, as between the partnership and a person claiming the lease adversely to .thepartnership. On the other hand, if the lease shall be considered as made to the partnership, the course of the receiver will be to sell the lease, as well as the other property of the partnership of which he can obtain possession.
As to the argument for dissolving the injunction derived from the fact or allegation that the party now in possession is conducting business for himself and on his own means, I do not see that the general order made for an injunction pursuant to the prayer of this bill restrains him from so doing. True, the bill prays that the defendants may be restrained from receiving and col-*623looting the debts due or to grow due to the partnership, or that may accrue out of the business transactions appertaining to the said premises since the 22d of February, 1849; but this last clause must relate to what might be considered business transactions of the partnership, before dissolution decreed. It cannot relate to the business transactions of a third person, William D. Harris, in possession of the premises and doing business there on his own means.
If the injunction issued is broader than the prayer of this bill, or the defendant Wm. D. Harris is apprehensive that the language of the prayer of the bill restrains him from proceeding to carry on the works on his own means while holding possession of the premises, the injunction will be modified. This court cannot now turn him out and put the complainant in. He keeps possession at his peril; and while in does what he pleases, also at his peril. If the lease belongs to the complainant individually, he must resort to his legal remedy to recover possession of the premises.
The matters of difficulty, as things now stand, might be presented to the court, by either party, on an application for directions to the receiver.
The only question now before the court is, whether the injunction shall be dissolved and the order appointing a receiver vacated. I see no ground on which the motion can succeed. It may be observed here, in addition, that, even if the lease be considered as made to the partnership, and if the alleged sale and transfer of all the other property of the partnership by Richard C. Harris to Wm. D. Harris can be supported, yet, as the lease was not assigned, (it is not stated in the answer that the lease was sold and assigned by Richard C. Harris to Wm. D. Harris,) it does not appear by what right the complainant could be excluded from the premises.
Motion denied.
Subsequently, a petition was presented to the court by Wm. D. Harris, stating, that after he purchased the interest and property of Wolbert & Harris as mentioned in the pleadings, he sent *624to the factory at McCartyville several articles of machinery, store goods, and materials for the manufacture of paper, of the value of $859, which was and is his exclusive property. That he is informed and believes that the receiver appraised the said machinery, store goods and materials so sent to McCartyville after such purchase on the 22d of February, 1849, and also about $850 worth of paper made by the petitioner at his individual expense; and the said receiver retains the possession thereof.
That the petitioner is informed and believes that the store has been opened since the injunction was_served and robbed of a portion of the property of the petitioner ; and that he has just cause to fear that his property at McCartyville will be entirely wasted, destroyed or sacrificed. That he has paid debts of the firm of Wolbert & Harris of more than $200 since the22d Feb. 1849, in pursuance of the agreement with said Richard C. Harris ; and there are no debts due to the firm of Wolbert & Harris.
He therefore prays that directions may be given to the receiver to deliver to him such machinery, goods and materials as he sent to McCartyville while the works were in his possession, after the 22d February aforesaid. That the receiver may be directed to deliver to him all the property he purchased of Richard C. Harris, the partner of Charles J. Wolbert, on the 22d Feb. 1849, upon his giving security to answer the appraised value thereof if this court shall decree that the sale to him by Richard C. Harris is not a valid sale. And that the receiver may be directed to permit him to carry on the business of making paper at the works at McCartyvile on such terms and conditions as may be fixed and ordered by the court.
An application was also made on the part of Wolbert for instructions to the receiver; Wolbert claiming that, if either partner is to be permitted to carry on the business, he is the one entitled to do so.
T. W. Mulford for Wm. D. Harris.
W. Hoisted for Wolbert.
*625The Chancellor
directed the receiver to deliver the store goods to Wm. D. Harris on his giving security to account for them if the result of the suit required; and that the receiver deliver to him any goods belonging to him individually. But declined giving directions to the receiver to continue the works at the mill or to permit either party to do so ; and directed the receiver to sell the lease, and close the business ; and that the accounts be stated.